Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was ROCHE et al. (WO 2015038979), wherein ROCHE discloses the claimed invention except a body having an articulating surface, a posterior surface substantially orthogonal to the articulating surface, and a body tracker array, wherein the body is configured to be coupled to a resected end surface of a bone of the
Joint: a trial stem having a longitudinal axis, wherein the trial stem is configured to be
Received through a longitudinal bore in the bone and into an intramedullary canal of the bone; a stem adapter joining the trial stem to the body opposite the articulating
Surface wherein the stem adapter is configured to translate with respect to the
posterior surface of the body to adjust an anterior-posterior alignment of the trial
stem with the articulating surface; one or more offset couplers configured to join the stem adapter to the trial stem, each offset coupler configured to adjust at least one of a lateral alignment of the trial stern and the articulating surface, and an angular offset between the longitudinal axis of the trial stem and the articulating surface; a patient tracker array configured to be coupled to the bone; wherein the instructions stored in the non-transitory, computer-readable medium, when executed, cause the processor to receive the position and orientation of the body tracker arrays and the patient tracker array when a selected offset coupler of the one or more offset couplers joins the stem adapter and the trial stern, determine a geometry between the trial stem and the body ROCHE .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SAMEH R BOLES/Primary Examiner, Art Unit 3775